Citation Nr: 0324994	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-12 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include any other psychiatric disorder 
such as obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from April 
1966 to April 1992, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which the RO denied service connection for 
PTSD.  The veteran filed a timely notice of disagreement and 
substantive appeal with refard to the RO's determination.  In 
September 2002, the RO issued a statement of the case (SOC) 
which continued the denial, and the veteran's claim was re-
characterized as service connection for PTSD to include any 
other psychiatric disorder such as OCD.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a videoconference with the RO in April 
2003, a transcript of which has been associated with the 
claims file.

In August 1993 the RO denied the veteran's claim of 
entitlement to service connection for an eye condition 
secondary to Agent Orange exposure.  The veteran filed a 
timely notice of disagreement and substantive appeal.  In 
March 1995 the veteran notified the RO in writing that he 
wished to discontinue that appeal.  As the veteran has 
effectively withdrawn his appeal, this matter is not before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record indicates that the veteran does not 
currently have PTSD.

2.  The preponderance of the evidence of record indicates 
that the in-service diagnoses of adjustment disorder were not 
related to any incident of service.


3.  Obsessive compulsive disorder was not manifested during 
service, and was not diagnosed until several years after 
service.

4.  The competent medical evidence of record reveals a 
current diagnosis of a personality disorder.

5.  A personality disorder is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

Neither post-traumatic stress disorder nor any other 
psychiatric disorder, such as obsessive compulsive disorder, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in June 1988 the veteran 
was an inpatient for two days at the Naval Hospital's 
psychiatric ward.  He was admitted after he reported that he 
felt anxious and unable to deal with a legal crisis in which 
he was involved.  It is noted that he had been accused of 
abducting and sexually molesting a fifteen-year-old boy; he 
denied the charges.  During the two-week period since the 
charges were brought against him, he had experienced 
decreased sleep and appetite, as well as decreased 
concentration and energy.  On the night of his admission to 
the hospital, he was to have turned himself into the Virginia 
Beach courts for arraignment and setting up of bail.

While at that hospital, the veteran reported that he could 
not face his difficulties and had requested help.  During the 
interview, he denied any suicidal or homicidal thoughts or 
intent, as well as any prior suicidal history.  He also 
denied substance use and alcohol abuse.  He admitted that he 
always had experienced difficulty with interpersonal 
relationships.  He reported that throughout high school he 
was a "loner".  On examination there was no disorder of 
thought process, content, or perception.  He was alert and 
oriented in all spheres, with cognition intact to testing of 
memory, attention, concentration, and abstraction.  Insight 
and judgment were intact.  Serial mental status examination 
revealed no evidence of major affective disorders, psychosis, 
or organicity.  The diagnosis was personality disorder, NOS 
(not otherwise specified), with histrionic avoidant and 
dependent features, which was reported to have existed prior 
to his entry into service.

The veteran was seen at the Naval Hospital psychiatric clinic 
in July 1988.  The focus of the visit was his anxiety/fear 
over his legal matters.  The clinical impression rendered was 
adjustment disorder with panic-feature, anxiety/depression.  
It was noted, however, that he was psychiatrically fit for 
full duty.  He was seen on two other occasions in July 1988, 
and the diagnosis was adjustment disorder with mixed 
emotional features.

In an August 1988 clinical report, it was noted that the 
veteran reported increased anxiety and fear that he would be 
incarcerated.  He presented with decreased appetite and 
restless sleep.  The clinical impression was adjustment 
disorder with mixed emotional features.  Subsequently in 
August 1988, he was reported to be doing well.  He indicated 
that he felt prepared for the court case, which was to occur 
the following day.  The clinical impression, again, was 
adjustment disorder with mixed emotional features.  In 
addition, in August 1988 he was seen for a follow-up visit.  
It was noted that he was feeling much better due to the 
positive results of his court appearance.  It was noted that 
his anxiety had greatly decreased.  It was also  noted that 
he had spoken to his "boss" about his Vietnam experiences.  
He stated that he had made six tours in four years, and had 
been exposed to death and destruction due to the ship being 
bombed.  He reported that he had also had numerous friends 
who committed suicide secondary to drug habits acquired in 
Vietnam.  He stated that he felt a great relief about being 
able to share those experiences with a fellow veteran.  He 
denied current nightmares, alcohol abuse, flashbacks, and 
hypervigilance.  It was noted that he was interested in, and 
would investigate the possibility of a PTSD group.  The 
clinical impression was adjustment disorder, resolving.  

In September 1988 he was again seen for a follow-up visit.  
It was noted that he was doing well, and that the next legal 
proceeding was in October.  It was further noted that he 
continued to express interest in a PTSD group.  A clinical 
impression of adjustment disorder with histrionic and 
avoidant traits was rendered.  It was indicated that he had 
been referred for an evaluation for participation in the PTSD 
group.  The report from the PTSD group screening shows the 
veteran did not present with the classic symptoms of PTSD.  
However, it was noted that he had had numerous "traumatic 
events" including Vietnam, which had contributed to an 
avoidant pattern through the years.  Further, it was noted 
that the issues of loss and separation were prominent with 
the veteran and could be effectively dealt with in the PTSD 
group setting.  In a subsequent follow-up visit, it was 
reported that the veteran had attended his first PTSD group 
and felt that it was helpful.  He reported that he was 
dealing well with the current legal situation.  The clinical 
impressions were adjustment disorder and "P.D." 
(personality disorder), NOS, with histrionic and avoidant 
traits.  

In October 1988 the veteran was seen on three occasions for 
follow-up visits.  The evaluations and diagnoses on those 
occasions were consistent with previous evaluations and 
diagnoses (adjustment disorder with mixed emotional features 
and P.D., NOS, with avoidant and histrionic traits).  It was 
also noted that he continued to attend the PTSD group 
sessions.

In November 1988 the veteran was seen at the psychiatry 
clinic.  He reported that his legal actions had been 
completed and he had been charged with a misdemeanor, with 
the only stipulation being that he remain in therapy.  He 
reported that he felt relieved, and that he could get on with 
his life.  On examination, he had no vegetative symptoms and 
no anxiety.  It was noted that he desired to attend the co-
dependency program and he expressed a desire to continue in 
the regular individual or group insight oriented 
psychotherapy.  The clinical impressions were adjustment 
disorder, resolved, histrionic personality traits, and co-
dependent traits.

In January 1989 the veteran was admitted to the Naval Alcohol 
Rehabilitation Center (NARC) for thirty-two days for 
treatment and rehabilitation related to co-dependency 
problems.  The report indicated that, upon discharge, the 
veteran was fit for duty and responsible for his actions.  
Upon discharge from the NARC, the impressions were co-
dependency, adult children of alcoholics syndrome, and post-
traumatic stress disorder.

On clinical evaluation in January 1992 for purposes of 
retirement from the military, psychiatric and neurologic 
evaluations were reported as normal on the Report of Medical 
Examination.  In the January 1992 Report of Medical History, 
the veteran indicated that he was in good health, but that he 
had had depression or excessive worry.  The examiner noted 
that he had had a history of post-traumatic depression 
secondary to Vietnam.

In May 1993 a post-service VA general medical examination was 
conducted.  With regard to the nervous system, specifically 
psychiatric and personality, the examiner noted that all of 
the veteran's responses to his questions were appropriate.  
There was no diagnosis rendered.

In January 1996 the veteran was seen for an intake evaluation 
at a VA mental health clinic.  It was noted that he was 
currently taking the antidepressant medication Luvox.  The 
assessment under Axis I was OCD.  The assessment under Axis 
II was compulsive personality disorder.  He had a score on 
the Global Assessment of Functioning Scale (GAF) of 65.  

VA mental health clinic progress notes dated intermittently 
from February 1996 to February 1997 show the veteran was seen 
for follow-up individual psychotherapy sessions.  There were 
no diagnoses noted.

In July 2000 the veteran filed an informal claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  He indicated that he had been awarded a combat 
action ribbon while he served in the U. S. Navy.  

VA outpatient mental health progress notes dated in June 2000 
show the veteran was diagnosed under Axis I with OCD, with a 
GAF score of 50.  It was also indicated that he had moderate 
depression and anxiety.

The file contains VA outpatient progress notes documenting 
visits by the veteran to the mental health clinic 
interpersonal group, from June 2000 to October 2000.  Overall 
the notes contain no diagnosis, but in July 2000 a diagnosis 
of OCD was rendered.

In a written medical statement dated in October 2000 a VA 
psychotherapist, JS, Ph.D, noted that the veteran received 
psychotherapy from him and DA, Ph.D, in the past, and that he 
believed that the veteran's psychiatric disorders met the 
criteria for a "well grounded" claim.  He indicated that 
the veteran had a current disability, showed an injury or 
disability based upon military service, and also showed 
linking evidence.  He stated that he and Dr. A believe that 
the veteran's current disabilities have a very "reasonable 
possibility" of being at least partially caused by his 
experiences in the military, and that he should be afforded a 
VA compensation examination to evaluate for disability 
related to PTSD and other mental disorders, such as OCD.

In an October 2000 written statement by the veteran, he noted 
that a series of incidents took place while he was in the 
Navy that caused or attributed to his mental state.  He 
stated that he initially received treatment for mental health 
at the Naval Hospital in 1988.  He was diagnosed with 
possible PTSD and was treated for co-dependency that same 
year.  He indicated that, while he was aboard the USS O'Brien 
off the coast of Vietnam, in 1966, the ship came under fire 
and took a direct hit.  Two men, AP and TT, were killed.  The 
veteran stated that he had known both men.  Damage to the 
ship was such that water and blood flowed into his 
compartment, which he stated "smelled of death" for years 
afterwards.  He disclosed that another incident occurred 
while he was serving aboard the USS Goldsborough from 1977 to 
1979.  A man serving under him, WM was killed under 
mysterious circumstances outside the Enlisted Men's Club at 
Pearl Harbor.  The veteran believed that the actions he had 
taken in dealing with WM's problems had contributed to his 
death.  He stated that throughout his Navy career he served 
several commands as the division, and in some cases the 
command drug and alcoholic program advisor.  Some of the men 
were drug and alcohol dependent and would committed suicide, 
and the veteran would be unable to forgive himself or talk 
about it.

In February 2001 the veteran underwent a VA compensation 
examination for PTSD.  The examiner indicated that the 
veteran's claims folder and medical records were reviewed.  
The veteran reported that he had had no hospitalization since 
his discharge from service.  He further reported that he was 
employed as an electronic technician from 1998 to early 2000.  
He stated that his depression and social withdrawal made it 
difficult for him to continue to work.  The examiner noted 
that the treatment notes alluded to the veteran having been 
let go by the company.  He indicated that he continued to be 
somewhat socially isolated, although he was active in a civil 
liberties group.  He had also attended college and had earned 
a 3.6 GPA (grade point average).  He complained of social 
isolation and depression, and that he had been dwelling on 
events that had occurred in the Navy.  The veteran disclosed 
that his most stressful event during his naval career was his 
role as a substance abuse counselor.  He felt that his 
obsessiveness precluded him from letting go of the day-to-day 
stress he encountered in counseling others.  He stated that 
he tended to build up stress internally, and to obsess about 
his failures.  He stated that combat situations were not that 
stressful for him; it was worrying about his men that caused 
him the most stress.

The examiner opined that he did not believe that the veteran 
met the diagnostic criteria for PTSD, despite the fact that 
PTSD was mentioned as a possible differential diagnosis in 
his active duty treatment notes.  The most prevalent 
diagnosis in the treatment notes appeared to be an adjustment 
disorder with depressed mood, along with an Axis II diagnosis 
of personality disorder, NOS.  The examiner further stated 
that the veteran's guilt and obsessions are far more 
prominent than are symptoms of PTSD.  Although he reported 
occasional thoughts and dreams about traumatic events that 
occurred in the Navy, the concerns that he emphasized during 
the examination centered on obsessive guilt and depression.  
The examiner stated that the veteran suffers from obsessive 
behaviors, which interfere with routine activities.  He does 
not suffer from panic attacks, but he does have a high 
baseline of anxiety.  The diagnosis under Axis I was "No 
diagnosis".  The diagnosis under Axis II was personality 
disorder with obsessive, avoidant, and dependent features.  
He had a GAF score of 65.  The examiner further commented 
that the veteran had a long history of trying to rescue and 
heal others.  He would feel significant guilt about failing 
to help someone, and those failures haunted him.  The 
examiner agreed that the veteran had been traumatized by the 
attack on this ship, but the examiner did not feel that there 
were long term sequelae which warranted a diagnosis of PTSD.  
In addition, the examiner did not feel that the veteran's 
current mood and level of functioning warranted the diagnosis 
of a depressive disorder.

In an April 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  In 
September 2002 the RO issued an SOC in which the issue 
regarding the veteran's claim was re-characterized as 
entitlement to service connection for PTSD, to include any 
other psychiatric disorder such as obsessive compulsive 
disorder.  The denial of the claim was continued.

At a video conference held in April 2003 before the 
undersigned Veterans Law Judge, the veteran testified that 
there were two major events in service that caused him to 
have PTSD.  The primary event he described occurred in 
December 1966 aboard the USS O'Brien, off the coast of 
Vietnam, when it was "hit".  The ship had operated off the 
coast of Vietnam near an area known as Tiger Island.  It took 
a number of directs hits from a shore battery in which two 
shells pierced the side of the ship in the active passageway 
and crew members, "T.T." and "A.P.", who were personally 
known to the veteran, were lost.  Hearing Transcript (Tr.), 
pp. 3-4.  The veteran stated that he worked in the berthing 
compartment directly below the area where the incident took 
place and some of the blood from the two crew members got 
into the compartment and, over the next three years whenever 
the ship's hull got hot, he could smell death on the ship.  
Tr., p. 4.  He reported that the second major incidents that 
directly affected him happened during the period when he 
served aboard the USS Goldsborough from December 1977 to 
December 1979.  During that period of time, a man who had 
worked for him, W.M., committed suicide at Pearl Harbor.  He 
stated that it was difficult for him because he was the 
senior petty officer in the division and he had taken to 
heart the Navy motto that you take care of your shipmates.  
He stated that he had never forgiven himself for that 
incident.  Tr., p. 5.

The veteran further testified that he had not received a 
clear diagnosis of PTSD.  He stated that he had been in 
severe depressions starting in about 1987, and in 1988 he was 
accused of sexually molesting a young man.  Thereafter, he 
had become very suicidal and was put in the Portsmouth Naval 
Hospital on the psychiatric ward.  At that time he was 
evaluated for "post-traumatic depression disorder", which 
he was told was possible.  Tr., pp. 5-6.  He expressed that 
in 1988 he had been misdiagnosed, that in 1996 he was 
diagnosed with OCD.  He reported that it was decided that the 
real source of his depression were the legal problems he was 
experiencing at that time.  Tr., p. 6.  He stated that he 
made a claim for PTSD because his service record indicated a 
diagnosis of possible PTSD and he wanted somebody to make a 
determination.  He further stated that he did relate his PTSD 
to the incidents which had occurred on the ship.  He 
described his PTSD symptoms as going through periods of 
extreme depression where he would start to dwell on the 
incidents that happened in his life and say "they wouldn't 
have happened if I had done what I was supposed to do."  He 
stated that he had nightmares about being on the O'Brien a 
couple times a year, or sometimes he would not have a 
nightmare for a year or two.  Tr., pp. 7-8.  He stated that 
he could not be around people who were alcoholics or drug 
addicted.  He stated that when he was on the bus and would 
smell them, he would sometimes deal with it but other times 
he would have to get off the bus because he would start to 
cry.  He reported that he was not taking any medication 
currently.  He was attending group therapy every week at the 
Reno VA Medical Center.  He stated that he saw a psychiatrist 
in November 2002 and was put on medication.  Tr., pp. 9-11, 
16.  He stated that he is obsessed whenever he sees somebody 
who is drunk, because he believes that he has to fix the 
problem.  He reported that as a senior person in the division 
in service, one of his jobs was to counsel people.  Tr., p. 
10.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act 
(VCAA)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in September 2002, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  

In particular, the Board notes a January 2001 letter in which 
the RO explained the appellant's responsibilities under the 
VCAA.  In the text of that letter, the RO also explained the 
type of evidence necessary to substantiate his claim for 
benefits.  In addition, the Board notes the September 2002 
SOC in which the RO explained what the evidence must show in 
order to substantiate his claims, as well as VA's 
responsibilities under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that a VA medical examination was provided in February 2001 
in regard to his claim for service connection for a 
psychiatric disorder.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  He has contended he has PTSD, OCD, 
or some other psychiatric disability as a result of stressors 
that he experienced while serving in the Navy.

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The evidence required to 
support the occurrence of an in-service stressor varies 
"depending on whether or not the veteran was 'engaged in 
combat with the enemy. 

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony by itself cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this instance, the veteran's Certificate of Release or 
Discharge from Active Duty (DD Form 214) shows that he 
received the Republic of Vietnam Campaign Ribbon, Vietnam 
Service Medal, Armed Forces Expeditionary Medal, Republic of 
Vietnam Unit Citation with Palm, Navy "E" Ribbon, Navy Unit 
Commendation, and the Combat Action Ribbon, among others.  
The receipt of the Combat Action Ribbon, in the absence of 
clear and convincing evidence to the contrary, is a 
sufficient indication that the veteran engaged in combat with 
the enemy.  Therefore, there is no need to obtain independent 
evidence corroborating that he was exposed to PTSD-related 
stressors in service.  See Doran, supra.  Because the veteran 
has met one of the requirements of a claim for PTSD, that is, 
credible evidence of an in-service stressor, the Board will 
turn to the remaining two elements in establishing a claim 
for service connection: a current medical diagnosis of PTSD; 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).

The Board has found the most probative evidence of record to 
be the report of the April 2001 VA examination.  The clinical 
psychologist, who conducted what appears to be a thorough 
examination of the veteran, found that he was unable to 
render a diagnosis of PTSD.  The psychologist explained that 
the veteran's symptomatology did not meet the DSM-IV 
diagnostic criteria for PTSD despite a prior possible 
differential diagnosis during service.  He agreed that the 
veteran had been traumatized by the attack on the ship he was 
aboard, but did not feel that there were long-term sequelae 
that warranted a diagnosis of PTSD.  

The Board notes that during service in 1989 the veteran was 
an inpatient at the NARC, where he was diagnosed with PTSD.  
The Board finds that little probative weight can be assigned 
to the NARC report as it relates to PTSD, as it is 
essentially a conclusion with little supporting rationale.  
The veteran was admitted to NARC for treatment and 
rehabilitation related to co-dependency problems.  The report 
indicates that the veteran's co-dependency revolved around 
his relationship with his parents.  It further summarized 
that the veteran reported problems such as anger, intimacy 
problems, emotional abuse, people pleasing confusion, 
depression, guilt/shame, distrust, physical abuse, 
constriction of emotions, anxiety, anhedonia, inability to 
have fun and low self-esteem.  The only statement offered 
related to PTSD was that the veteran had "also identified 
some grief issues [a]ffecting him from his tour in Vietnam."  
The Board finds that the evidence found in the February 2001 
VA examination contains more thorough and detailed findings 
which address the alleged symptomatology and stressors 
related to PTSD, and is far more soundly based in clinical 
evidence and therefore far more probative.

There is no further medical evidence which shows or supports 
a diagnosis of PTSD.  As noted above, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2002).  In this case, the veteran's 
claim fails to meet the first and third requirements as set 
forth under 38 C.F.R. § 3.304(f).  Because these requirements 
are not met, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to service 
connection for PTSD.

The Board recognizes that, during service, the veteran was 
given diagnoses of personality disorder, NOS, with histrionic 
avoidant and dependent features, adjustment disorder with 
panic-feature, adjustment disorder with mixed emotional 
features, adjustment disorder resolving, anxiety, depression, 
and co-dependency, among others.  The evidence shows that in 
1988 the diagnoses indicating varying adjustment disorders 
were directly attributed to legal problems the veteran was 
experiencing at that time.  Moreover, the VA examiner in the 
2001 examination report stated that the veteran did not 
suffer from panic attacks but he did have a high baseline of 
anxiety.  He also opined that he did not feel that the 
veteran's current mood and level of functioning warranted the 
diagnosis of a depressive disorder.  He did not diagnose the 
veteran with a psychiatric disorder under Axis I, pursuant to 
DSM-IV.  However, under Axis II the veteran was diagnosed as 
having a personality disorder with obsessive, avoidant, and 
dependent features.  We note that personality disorders are 
not disabilities for VA compensation purposes and may not be 
service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see 
also Beno v. Principi, 3 Vet. App. 439 (1992).  

To prevail on the merits on the issue of service connection, 
there must be medical evidence of current disability; medical 
or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West 12 Vet. App. 247, 253 (1999).  Since the VA examiner 
failed to establish that the veteran currently has a 
psychiatric disorder, service connection for "any other 
psychiatric disorder" is not warranted on the record.  

The Board acknowledges, as mentioned above, that the veteran 
has contended that he currently has OCD, which he believes 
was incurred during his period of active service.  The VA 
examiner in 2001 confirmed that the veteran suffered from 
obsessive behaviors, which interfere with routine activities.  
In fact, the examiner stated that the veteran's guilt and 
obsessions were far more prominent than were the symptoms of 
PTSD.  However, the evidence does not show that OCD was 
present during the veteran's period of active duty service; 
but that it was first diagnosed in January 1996, 
approximately four years after his retirement from service, 
and subsequently in June and October 2000.

Here, Dr. Schmidt, who had made a diagnosis of OCD in June 
and July 2000 stated that he and Dr. Antonuccio believed that 
the veteran's claimed disorders had a "reasonable 
possibility" of being at least partially caused by his 
experience in the military.  However, the Board finds that 
his statement has limited probative value.  He did not 
provide any reasons or bases for his conclusion.  He has 
merely stated that there was a reasonable possibility that 
the veteran's claimed psychiatric disorders were partially 
related to his military experience.  The Board observes that 
the Court has held that medical opinions which are 
speculative, general, or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because Dr. 
Schmidt's statement is insufficient to establish a nexus 
between the veteran's OCD, which he diagnosed in 2000, and 
the veteran's military service, service connection must be 
denied.

The Board appreciates the veteran's testimony at his hearing 
before the undersigned.  The veteran has essentially claimed 
that he acquired a psychiatric disorder as a result of his 
exposure to various in-service stressors, including those in 
his job as a drug and alcohol program advisor.  However, the 
veteran, as a lay person, with no apparent medical expertise 
or training, is not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  It is clear that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Thus, the veteran's 
statements are not sufficient to establish the required 
evidence needed to establish service connection.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for PTSD, to 
include any other psychiatric disorder such as OCD.  The 
benefit sought on appeal must, therefore, be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder, to include any other psychiatric disorder such as 
obsessive compulsive disorder, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

